Exhibit 10.1

 

AMERICAN COMMUNITY BANCSHARES, INC.

2001 INCENTIVE STOCK OPTION PLAN

 

American Community Bancshares, Inc., a North Carolina corporation (hereinafter
referred to as the “Corporation”), does herein set forth the terms of the
American Community Bancshares, Inc. 2001 Incentive Stock Option Plan
(hereinafter referred to as this “Plan”) which was adopted by the Corporation’s
Board of Directors (hereinafter referred to as the “Board”) subject to
shareholder approval as provided in Paragraph 22 hereof.

 

1. Purpose of the Plan. The purpose of this Plan is to provide for the grant of
Incentive Stock Options (hereinafter referred to as “Option” or “Options”)
qualifying for the tax treatment afforded by Section 422 of the Internal Revenue
Code of 1986, as amended, to eligible officers and employees of the Corporation
and its subsidiaries (hereinafter referred to as “Eligible Employees”) who wish
to invest in the Corporation’s common stock (hereinafter referred to as “Common
Stock”). The Corporation believes that participation in the ownership of the
Corporation by Eligible Employees will be to the mutual benefit of the
Corporation and Eligible Employees. The existence of this Plan will enhance the
Corporation’s ability to attract capable individuals to employment in key
employee positions.

 

2. Administration of the Plan.

 

(a) This Plan shall be administered by the Compensation Committee of the Board
(hereinafter referred to as the “Committee”). The Committee shall consist of
three (3) members of the Board all of whom shall qualify as disinterested
persons as provided in Section 16(b) and the rules and regulations thereunder of
the Securities Exchange Act of 1934, as amended. The members of the Committee
shall be appointed by the Board and shall serve at the pleasure of the Board,
which may remove members from, add members to, or fill vacancies in the
Committee.

 

(b) The Committee shall decide to whom Options shall be granted under this Plan,
the number of shares as to which Options shall be granted subject to the
limitations set forth in Paragraph 11 of this Plan, the Option Price (as
hereinafter defined) for such shares and such additional terms and conditions
for such Options as the Committee deems appropriate.

 

(c) A majority of the Committee shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved unanimously in writing by the Committee, shall be considered as
valid actions by the Committee.

 

(d) The Board may designate any officers or employees of the Corporation to
assist in the administration of this Plan. The Board may authorize such
individuals to execute documents on its behalf and may delegate to them such
other ministerial and limited discretionary duties as the Board may deem fit.



--------------------------------------------------------------------------------

3. Shares of Common Stock Subject to the Plan. The maximum number of shares of
Common Stock that shall be available for Options under this Plan is one hundred
thirty-eight thousand two hundred (138,200) shares, subject to adjustment as
provided in Paragraph 15 hereof. Shares subject to Options which expire or
terminate prior to the issuance of the shares of Common Stock shall again be
available for future grants of Options under this Plan.

 

4. Eligibility. Options under this Plan may be granted to any Eligible Employee
as determined by the Committee. An individual may hold more than one Option
under this or other plans adopted by the Corporation.

 

5. Grant of Options.

 

(a) The Committee shall authorize that Options for shares of Common Stock shall
be granted to certain Eligible Employees of the Corporation which Options shall
be granted based upon the past service and the continued participation of those
individuals in the operations of the Corporation. The allocation of said Options
shall be as determined by a majority vote of the Committee at one or more
meetings called for such purpose.

 

(b) Upon the forfeiture of an Option for whatever reason prior to the expiration
of the Option Period (as defined in Paragraph 10 hereof) the shares of Common
Stock covered by a forfeited Option shall be available for the granting of
additional Options to Eligible Employees during the remaining term of this Plan
upon such terms and conditions as may be determined by the Committee. The number
of additional Options to be granted to specific Eligible Employees during the
term of this Plan shall be determined by the Committee as provided in
Subparagraph 2(b) hereof.

 

6. Vesting of Options.

 

(a) Options granted under this Plan shall vest and the right of an Optionee to
exercise an Option shall be nonforfeitable in accordance with the following
schedule:

 

Date When Such Options Become Vested

--------------------------------------------------------------------------------

  

Percentage of

Such Options Vested

--------------------------------------------------------------------------------

 

Date of Grant

   0 %

First Anniversary of Date of Grant

   20 %

Second Anniversary of Date of Grant

   40 %

Third Anniversary of Date of Grant

   60 %

Fourth Anniversary of Date of Grant

   80 %

Fifth Anniversary of Date of Grant

   100 %

 

(b) In determining the number of shares of Common Stock under each Option vested
under the above vesting schedules, an Optionee shall not be entitled to exercise
an Option

 

2



--------------------------------------------------------------------------------

to purchase a fractional number of shares of the Common Stock. If the product
resulting from multiplying the vested percentage times the Option results in a
fractional number of shares of Common Stock, then an Optionee’s vested right
shall be to the whole number of shares of Common Stock disregarding any
fractional shares of Common Stock.

 

(c) In the event that the employment of an Optionee at the Corporation
terminates for any reason, other than the Optionee’s disability, death,
retirement, or following a “change in control” of the Corporation, the
Optionee’s Options under this Plan shall be forfeited and shall be available
again for grant to Eligible Employees as may be determined by the Committee.

 

(d) In the event that the employment of an Optionee with the Corporation should
terminate because of such Optionee’s disability, death, or retirement, or
following a “change in control” of the Corporation prior to the date when all
Options allocated to the Optionee would be 100% vested in accordance with the
applicable schedule in subparagraph 6(a) above, then, notwithstanding the
foregoing schedule in subparagraph 6(a) above, all Options allocated to such
Optionee shall immediately become fully vested and nonforfeitable. For purposes
of this Plan, the term disability shall be defined in the same manner as such
term is defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended. When used in this Plan, the phrase “change in control” refers to (i)
the acquisition by any person, group of persons or entity of the beneficial
ownership or power to vote more than twenty-five (25%) percent of the
Corporation’s outstanding stock, (ii) during any period of two (2) consecutive
years, a change in the majority of the Board unless the election of each new
Director was approved by at least two-thirds of the Directors then still in
office who were Directors at the beginning of such two (2) year period, or (iii)
a reorganization or merger of the Corporation with one or more other entities in
which the Corporation is not the surviving entity, or the transfer of all or
substantially all of the assets or shares of the Corporation to another person
or entity. Further, notwithstanding anything else herein, a transaction or event
shall not be considered a change in control if, prior to the consummation or
occurrence of such transaction or event, the Optionee and the Corporation agree
in writing that the same shall not be treated as a change in control for
purposes of this Plan.

 

7. Option Price.

 

(a) The price per share of each Option granted under this Plan (hereinafter
called the “Option Price”) shall be determined by the Committee as of the
effective date of grant of such Option, but in no event shall the Option Price
be less than 100% of the fair market value of Common Stock on the date of grant.
If an Optionee (as hereinafter defined) at the time that an Option is granted
owns stock possessing more than ten (10%) percent of the total combined voting
power of all classes of stock of the Corporation, then the Option Price per
share of each Option granted under this Plan shall be no less than 110% of the
fair market value of Common Stock on the date of grant and such Option shall not
be exercisable more than five (5) years from the date of grant. An Option shall
be considered as granted on the date that the Committee acts to grant such
Option or such later date as the Committee shall specify in an Option Agreement
(as hereinafter defined).

 

3



--------------------------------------------------------------------------------

(b) The fair market value of a share of Common Stock shall be determined as
follows: (i) if on the date as of which such determination is being made, Common
Stock being valued is admitted to trading on a securities exchange or exchanges
for which actual sale prices are regularly reported, or actual sale prices are
otherwise regularly published, the fair market value of a share of Common Stock
shall be deemed to be equal to the mean of the closing sale price as reported on
each of the five (5) trading days immediately preceding the date as of which
such determination is made; provided, however, that, if a closing sale price is
not reported for each of the five (5) trading days immediately preceding the
date as of which such determination is made, then the fair market value shall be
equal to the mean of the closing sale prices on those trading days for which
such price is available, or (ii) if on the date as of which such determination
is made, no such closing sale prices are reported, but quotations for Common
Stock being valued are regularly listed on the National Association of
Securities Dealers Automated Quotation System or another comparable system, the
fair market value of a share of Common Stock shall be deemed to be equal to the
mean of the average of the closing bid and asked prices for such Common Stock
quoted on such system on each of the five (5) trading days preceding the date as
of which such determination is made, but if a closing bid and asked price is not
available for each of the five (5) trading days, then the fair market value
shall be equal to the mean of the average of the closing bid and asked prices on
those trading days during the five-day period for which such prices are
available, or (iii) if no such quotations are available, the fair market value
of a share of Common Stock shall be deemed to be the average of the closing bid
and asked prices furnished by a professional securities dealer making a market
in such shares, as selected by the Committee, for the trading date first
preceding the date as of which such determination is made. If the Committee
determines that the price as determined above does not represent the fair market
value of a share of Common Stock, the Committee may then consider such other
factors as it deems appropriate and then fix the fair market value for the
purposes of this Plan.

 

8. Payment of Option Price. Payment for shares subject to an Option may be made
in cash or in shares of Common Stock of the Corporation having a fair market
value at the time of exercise equal to the aggregate Option Price.

 

9. Terms and Conditions of Grant of Options. Each Option granted pursuant to
this Plan shall be evidenced by a written Incentive Stock Option Agreement
(hereinafter referred to as “Option Agreement”) with each Eligible Employee
(hereinafter referred to as “Optionee”) to whom an Option is granted; such
agreement shall be substantially in the form attached hereto as “Exhibit A,”
unless the Committee shall adopt a different form and, in each case, may contain
such other, different, or additional terms and conditions as the Committee may
determine.

 

10. Option Period. Each Option Agreement shall set forth a period during which
such Option may be exercised (hereinafter referred to as the “Option Period”);
provided, however, that the Option Period shall not exceed ten (10) years after
the date of grant of such Option as specified in an Option Agreement.

 

4



--------------------------------------------------------------------------------

11. Limitation on Grant of Incentive Stock Options. Notwithstanding any other
provision of this Plan, no person shall be granted an Option under this Plan
which would cause such person’s “annual vesting amount” to exceed $100,000.00.
With respect to any calendar year, a person’s “annual vesting amount” is the
aggregate fair market value of stock subject to incentive stock options with
respect to which such options are first exercisable during such calendar year.
For purposes of the foregoing, the aggregate fair market value of stock with
respect to which incentive stock options are first exercisable during any
calendar year shall be determined by taking into account all such options
granted to such person under all incentive stock option plans of the Corporation
or of any of its parent or subsidiary banks.

 

12. Exercise of Incentive Stock Options. An Option shall be exercised by written
notice to the Committee signed by an Optionee or by such other person as may be
entitled to exercise such Option. In the exercise of an Option, the aggregate
Option Price for the shares being purchased may be paid in cash or in shares of
the Common Stock of the Corporation and must be accompanied by a notice of
exercise. The written notice shall state the number of shares with respect to
which an Option is being exercised and, shall either be accompanied by the
payment of the aggregate Option Price for such shares or shall fix a date (not
more than ten (10) business days from the date of such notice) by which the
payment of the aggregate Option Price will be made. An Optionee shall not
exercise an Option to purchase less than 100 shares, unless the Committee
otherwise approves or unless the partial exercise is for the remaining shares
available under such Option. A certificate or certificates for the shares of
Common Stock purchased by the exercise of an Option shall be issued in the
regular course of business subsequent to the exercise of such Option and the
payment therefor. During the Option Period, no person entitled to exercise any
Option granted under this Plan shall have any of the rights or privileges of a
shareholder with respect to any shares of Common Stock issuable upon exercise of
such Option, until certificates representing such shares shall have been issued
and delivered and the individual’s name entered as a shareholder of record on
the books of the Corporation for such shares.

 

13. Effect of Termination of Employment, Retirement, Disability or Death.

 

(a) In the event of the termination of employment of an Optionee either by
reason of (i) being discharged for cause or (ii) voluntary separation on the
part of such Optionee for a reason other than the Optionee’s death, retirement,
disability, or following a “change in control” of the Corporation (as defined in
Paragraph 6(d)), any Option or Options granted to the Optionee under this Plan,
to the extent not previously exercised or expired, and regardless of any vesting
pursuant to Paragraph 6 hereof shall immediately terminate. The phrase
“discharged for cause” shall include termination at the sole discretion of the
Board because of such Optionee’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses), a final cease
and desist order, or material breach of any provision of any employment
agreement that such Optionee may have with the Corporation.

 

5



--------------------------------------------------------------------------------

(b) In the event of the termination of employment of an Optionee as a result of
such Optionee’s retirement, all Options granted such Optionee shall vest and
such Optionee shall have the right to exercise an Option granted under this
Plan, to the extent that it has not previously been exercised or expired, for a
period of three (3) months after the date of retirement, but in no event may any
Option be exercised later than the end of the Option Period provided in such
Option Agreement in accordance with Paragraph 10 hereof. For purposes of this
Plan, the term “retirement” shall mean, subject to Board approval in each
instance, (i) termination of an Optionee’s employment under conditions which
would constitute retirement under any tax qualified retirement plan maintained
by the Corporation or any of its subsidiaries or (ii) attaining age 65.

 

(c) In the event of the termination of employment of an Optionee by reason of
such Optionee’s disability, all Options granted such Optionee shall vest and
such Optionee shall have the right to exercise an Option granted under this
Plan, to the extent that it has not previously been exercised or expired, at any
time within twelve (12) months after the last date on which such Optionee
provides services as an officer or an employee of the Corporation before being
disabled, but in no event may any Option be exercised later than the end of the
Option Period provided in such Option Agreement in accordance with Paragraph 10
hereof. For purposes of this Plan, the term “disability” shall be defined in the
same manner as such term is defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended.

 

(d) Notwithstanding anything else herein, in the event that an Optionee should
die (i) while employed by the Corporation or any of its subsidiaries, (ii)
within three (3) months after retirement, (iii) within three (3) months after
Optionee’s termination following a change in control, or (iv) within twelve (12)
months after Optionee’s termination by reason of Optionee’s disability, any
Option or Options granted to the Optionee under this Plan and not previously
exercised or expired shall vest and shall be exercisable, according to their
respective terms, by the personal representative of such Optionee or by any
person or persons who acquired such Options by bequest or inheritance from such
Optionee, notwithstanding any limitations placed on the exercise of such Options
by this Plan or an Option Agreement, immediately in full and at any time within
twelve (12) months after the date of death of such Optionee, but in no event may
any Option be exercised later than the end of the Option Period provided in such
Option Agreement in accordance with Paragraph 10 hereof. Any references herein
to an Optionee shall be deemed to include any person entitled to exercise an
Option under the terms of this Plan after the death of such Optionee under the
terms of this Plan.

 

(e) In the event of the termination of employment of an Optionee following a
“change in control” of the Corporation (as defined in Paragraph 6(d)), all
Options granted such Optionee shall vest and such Optionee shall have the right
to exercise any Option or Options granted to the Optionee under this Plan, to
the extent they have not previously been exercised or expired, for a period of
three (3) months after the date of termination, but in no event may any Option
be exercised later than the end of the Option period provided in such Option
Agreement in accordance with Paragraph 10 hereof.

 

6



--------------------------------------------------------------------------------

14. Effect of Plan on Employment Status. The fact that the Committee has granted
an Option to an Optionee under this Plan shall not confer on such Optionee any
right to employment with the Corporation or to a position as an officer or an
employee of the Corporation, nor shall it limit the right of the Corporation to
remove such Optionee from any position held by the Optionee or to terminate the
Optionee’s employment at any time.

 

15. Adjustment Upon Changes in Capitalization; Dissolution or Liquidation.

 

(a) In the event of a change in the number of shares of Common Stock outstanding
by reason of a stock dividend, stock split, recapitalization, reorganization,
merger, exchange of shares, or other similar capital adjustment, prior to the
termination of an Optionee’s rights under this Plan, equitable proportionate
adjustments shall be made by the Committee in (i) the number and kind of shares
which remain available under this Plan and (ii) the number, kind, and the Option
Price of shares subject to unexercised Options under this Plan. The adjustments
to be made shall be determined by the Committee and shall be consistent with
such change or changes in the Corporation’s total number of outstanding shares;
provided, however, that no adjustment shall change the aggregate Option Price
for the exercise of Options granted under this Plan.

 

(b) The grant of Options under this Plan shall not affect in any way the right
or power of the Corporation or its shareholders to make or authorize any
adjustment, recapitalization, reorganization, or other change in the
Corporation’s capital structure or its business, or any merger or consolidation
of the Corporation, or to issue bonds, debentures, preferred or other preference
stock ahead of or affecting Common Stock or the rights thereof, or the
dissolution or liquidation of the Corporation, or any sale or transfer of all or
any part of the Corporation’s assets or business.

 

(c) Except upon a “change in control” as defined in Paragraph 6(d) hereof, upon
the effective date of the dissolution or liquidation of the Corporation, this
Plan and any Options granted hereunder, shall terminate.

 

16. Non-Transferability. Any Option granted under this Plan shall not be
assignable or transferable except, in the case of the death of an Optionee, by
will or by the laws of descent and distribution. In the event of the death of an
Optionee, the personal representative, the executor or the administrator of such
Optionee’s estate, or the person or persons who acquired by bequest or
inheritance the rights to exercise such Option, may exercise any Option or
portion thereof to the extent not previously exercised by an Optionee or
expired, in accordance with its terms and Subparagraph 13(d) hereof.

 

17. Tax Withholding. The employer of a person granted an Option under this Plan
shall have the right to deduct or otherwise effect a withholding of any amount
required by federal or state laws to be withheld with respect to the grant,
exercise or the sale of stock acquired upon the exercise of an Option in order
for the employer to obtain a tax deduction otherwise available as a consequence
of such grant, exercise or sale, as the case may be.

 

7



--------------------------------------------------------------------------------

18. Listing and Registration of Option Shares. Any Option granted under the Plan
shall be subject to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of the shares covered thereby upon any securities exchange or under any state or
federal law or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the granting of
such Option or the issuance or purchase of shares thereunder, such Option may
not be exercised in whole or in part unless and until such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

19. Exculpation and Indemnification. In connection with this Plan, no member of
the Committee shall be personally liable for any act or omission to act in such
person’s capacity as a member of the Committee, nor for any mistake in judgment
made in good faith, unless arising out of, or resulting from, such person’s own
bad faith, gross negligence, willful misconduct, or criminal acts. To the extent
permitted by applicable law and regulation, the Corporation shall indemnify and
hold harmless the members of the Committee, and each other officer or employee
of the Corporation or of any subsidiary thereof to whom any duty or power
relating to the administration or interpretation of this Plan may be assigned or
delegated, from and against any and all liabilities (including any amount paid
in settlement of a claim with the approval of the Board) and any costs or
expenses (including counsel fees) incurred by such persons arising out of, or as
a result of, any act or omission to act in connection with the performance of
such person’s duties, responsibilities, and obligations under this Plan, other
than such liabilities, costs, and expenses as may arise out of, or result from,
the bad faith, gross negligence, willful misconduct, or criminal acts of such
persons.

 

20. Amendment and Modification of the Plan. The Board may at any time and from
time to time amend or modify this Plan (including the form of Option Agreement)
in any respect consistent with applicable regulations; provided, however, that
no amendment or modification shall be made that increases the total number of
shares of Common Stock covered by this Plan or effects any change in the
categories of persons who may receive Options under this Plan or materially
increases the benefits accruing to Optionees under this Plan unless such change
is approved by the holders of a majority of the issued and outstanding shares of
Common Stock. Any amendment or modification of this Plan shall not materially
reduce the benefits under any Option theretofore granted to an Optionee under
this Plan without the consent of such Optionee or the transferee thereof in the
event of the death of such Optionee.

 

21. Termination and Expiration of the Plan. This Plan may be abandoned,
suspended, or terminated at any time by the Board; provided, however, that
abandonment, suspension, or termination of this Plan shall not affect any
Options then outstanding under this Plan. No Option shall be granted pursuant to
this Plan after ten (10) years from the effective date of this Plan as provided
in Paragraph 22 hereof.

 

8



--------------------------------------------------------------------------------

22. Effective Date; Shareholder Approval. This Plan shall not be effective until
approved by the holders of a majority of the issued and outstanding shares of
Common Stock present or represented at an annual or special meeting (the
“Effective Date”).

 

23. Captions and Headings; Gender and Number. Captions and paragraph headings
used herein are for convenience only, do not modify or affect the meaning of any
provision herein, are not a part hereof, and shall not serve as a basis for
interpretation or in construction of this Plan. As used herein, the masculine
gender shall include the feminine and neuter, the singular number the plural,
and vice versa, whenever such meanings are appropriate.

 

24. Expenses of Administration of Plan. All costs and expenses incurred in the
operation and administration of this Plan shall be borne by the Corporation or
one or more of its subsidiaries.

 

25. Governing Law. Without regard to the principles of conflicts of laws, the
laws of the State of North Carolina shall govern and control the validity,
interpretation, performance, and enforcement of this Plan.

 

26. Inspection of Plan. A copy of this Plan, and any amendments thereto or
modification thereof, shall be maintained by the Secretary of the Corporation
and shall be shown to any proper person making inquiry about it.

 

9



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

COUNTY OF UNION

  EXHIBIT A

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (hereinafter referred to as this
“Agreement”) is made and entered into as of this          day of
                    ,             , between AMERICAN COMMUNITY BANCSHARES, INC.,
a North Carolina corporation (hereinafter referred to as the “Corporation”), and
                     a resident of                  County, North Carolina
(hereinafter referred to as the “Optionee”).

 

WHEREAS, the Board of Directors of the Corporation (hereinafter referred to as
the “Board”) has adopted the American Community Bancshares, Inc. 2001 Incentive
Stock Option Plan (hereinafter referred to as the “Plan”) subject to approval by
the Corporation’s shareholders; and

 

WHEREAS, the shareholders of the Corporation at an annual meeting duly called
and held on April         , 2001, approved the Plan (the “Effective Date”); and

 

WHEREAS, the Plan provides that the Compensation Committee (hereinafter referred
to as the “Committee”) of the Board will make available to certain officers and
employees of the Corporation and its subsidiaries the right to purchase shares
of the Corporation’s common stock (hereinafter referred to as “Common Stock”);
and

 

WHEREAS, the Committee has determined that the Optionee should be granted an
option to purchase shares of Common Stock under the Plan;

 

NOW, THEREFORE, the Corporation and the Optionee agree as follows:

 

1. Date of Grant of Option. The date of grant of the option granted under this
Agreement is the          day of                     ,             .

 

2. Grant of Option. Pursuant to the Plan, the Corporation grants to the Optionee
the right (hereinafter referred to as the “Option”) to purchase from the
Corporation all or any part of an aggregate of
                                         (            ) shares of Common Stock
(hereinafter referred to as the “Option Shares”) which shall be authorized but
unissued shares.



--------------------------------------------------------------------------------

3. Vesting of Options.

 

(a) Periodic Vesting. Subject to subparagraphs 3(b) and 3(c) below, the Option
shall vest and become exercisable in accordance with the following schedule:

 

Date of grant:

   0 % vested

First anniversary of the date of grant:

   20 % vested

Second anniversary of the date of grant:

   40 % vested

Third anniversary of the date of grant:

   60 % vested

Fourth anniversary of the date of the grant:

   80 % vested

Fifth anniversary of the date of grant:

   100 % vested

 

(b) Fractional Option Shares. In determining the number of Option Shares vested
under the above vesting schedule, an Optionee shall not be entitled to exercise
an Option for a fractional number of Option Shares. If the product resulting
from multiplying the vested percentage times the allocated Option results in a
fractional number of Option Shares, then the Optionee’s vested right shall be to
the whole number of Option Shares, disregarding any fractional number.

 

(c) Accelerated Vesting. Notwithstanding paragraph 3(a) above, all Options
previously not vested and subject to forfeiture shall become 100% vested and the
right of the Optionee to exercise such Options shall become nonforfeitable upon
the death, disability or retirement of the Optionee, or upon a “change in
control” of the Corporation. For purposes of this Agreement, the term
“disability” shall be defined in the same manner as such term is defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(d) Other Terminations of Employment. In the event any Optionee’s employment
with the Corporation terminates for any reason, other than the Optionee’s death,
disability, retirement, or following a change in control of the Corporation,
then the Optionee’s Options, to the extent unexercised, shall be forfeited and
shall be available again for grant to other officers and employees as may be
determined by the Committee. Such forfeiture shall apply whether or not any such
options have vested.

 

4. Option Price. The price to be paid for the Option Shares shall be
                 and         /100 Dollars ($            ) per share (hereinafter
referred to as the “Option Price”) which is the fair market value of the Option
Shares as determined by the Committee as of the date of grant of this Option.

 

5. When and Extent to which Options may be Exercised. At such time as the Option
shall become exercisable in accordance with this Agreement, the Optionee, in his
discretion, may exercise all or any portion of the Option, subject to paragraphs
3 and 7 hereof. The Option shall terminate as provided in paragraph 8 hereof.

 

6. Change in Control. When used herein, the phrase “change in control” refers to
(i) the acquisition by any person, group of persons or entity of the beneficial
ownership or power to vote more than twenty-five (25%) percent of the
Corporation’s outstanding stock, (ii) during any period of two (2) consecutive
years, a change in the majority of the Board unless the election of each new
Director was approved by at least two-thirds of the Directors then still in
office who were Directors at the beginning of such two (2) year period or (iii)
a reorganization,

 

2



--------------------------------------------------------------------------------

merger, or consolidation of the Corporation with one or more other entities in
which the Corporation is not the surviving entity, or the transfer of all or
substantially all of the assets or shares of the Corporation to another person
or entity. Notwithstanding anything else herein, for purposes of this Agreement
the term “change in control,” shall not include a transaction approved by the
Board which results in the Corporation merging with, transferring its assets to
or becoming the subsidiary of a corporation newly formed at the direction of the
Board for the purpose of such transaction or serving as a bank holding company
for the Corporation, and in connection with which transaction the Corporation’s
shareholders (other than those who exercise statutory rights of dissent and
appraisal) become the holders of substantially all of the voting stock of such
corporation. Further, notwithstanding anything else herein, a transaction or
event shall not be considered a change in control if, prior to the consummation
or occurrence of such transaction or event, the Optionee and the Corporation
agree in writing that the same shall not be treated as a change in control for
purposes of this Agreement.

 

7. Method of Exercise. The Option shall be exercised by written notice to the
Committee signed by the Optionee or by such other person as may be entitled to
exercise the Option. In the exercise of the Option, the aggregate Option Price
for the shares being purchased may be paid in cash or in shares of Common Stock
of the Corporation and must be accompanied by a notice of exercise. The written
notice shall state the number of shares with respect to which the Option is
being exercised and, shall either be accompanied by the payment of the aggregate
Option Price for such shares or shall fix a date (not more than ten (10)
business days from the date of such notice) by which the payment of the
aggregate Option Price will be made. The Optionee shall not exercise the Option
to purchase less than one hundred (100) shares, unless the Committee otherwise
approves or unless the partial exercise is for the remaining shares available
under the Option. A certificate or certificates for the shares of Common Stock
purchased by the exercise of the Option shall be issued in the regular course of
business subsequent to the exercise of the Option and the payment therefor.
During the Option Period, no person entitled to exercise the Option granted
under this Agreement shall have any of the rights or privileges of a shareholder
with respect to any shares of Common Stock issuable upon exercise of the Option,
until certificates representing such shares shall have been issued and delivered
and the individual’s name entered as a shareholder of record on the books of the
Corporation for such shares.

 

8. Termination of Option. The Option shall terminate as follows:

 

(a) Except as provided in subparagraphs (b), (c), (d) and (e) below, the Option
granted under this Agreement, to the extent that it has not been exercised or
expired, and regardless of any vesting pursuant to paragraph 3 hereof, shall
terminate on the earlier of (i) the date that the Optionee is discharged for
cause, (ii) the date the Optionee gives notice that the Optionee terminates his
or her employment with the Corporation for a reason other than retirement or
disability or following a “change in control” of the Corporation or (iii) the
date which is ten (10) years from the date of grant of the Option set forth in
paragraph 1 hereof. Options which terminate within ten (10) years from the date
of grant set forth in paragraph 1 shall be available again for grant to certain
officers and employees as may be determined by the Committee. The phrase
“discharged for cause” shall include termination at the sole discretion of

 

3



--------------------------------------------------------------------------------

the Board of Directors of the Corporation of the Optionee because of the
Optionee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or a final cease and desist order, or material
breach of any provision of any employment agreement that the Optionee may have
with the Employer.

 

(b) In the event the Optionee retires prior to the date which is ten (10) years
after the date of grant of the Option, the Optionee shall have the right to
exercise the Option, to the extent that it has not been exercised by the
Optionee or expired, immediately in full and at any time within three (3) months
after the date of retirement, but in no event may the Option be exercised later
than ten (10) years after the date of grant of the Option set forth in paragraph
1 hereof. For purposes of this Agreement, the term “retirement” shall mean,
subject to Board approval in each instance, (i) termination of the Optionee’s
employment under conditions which would constitute retirement under any tax
qualified retirement plan maintained by the Corporation or (ii) attaining age
65.

 

(c) In the event the Optionee becomes disabled prior to the date which is ten
(10) years after the date of grant of the Option, the Optionee shall have the
right to exercise the Option, to the extent that it has not been exercised by
the Optionee or expired, notwithstanding any limitation placed on the exercise
of the Option by the Plan or by this Agreement, immediately in full and at any
time within twelve (12) months after the last date on which the Optionee
provided services as an officer or an employee of the Corporation before being
disabled, but in no event may the Option be exercised later than ten (10) years
after the date of grant of the Option set forth in paragraph 1 hereof. For
purposes of this Agreement, the term “disability” shall be defined in the same
manner as such term is defined in Section 22(e)(3) of the Code.

 

(d) Notwithstanding anything else herein, in the event that an Optionee should
die (i) while employed by the Corporation or any of its subsidiaries, (ii)
within three (3) months after retirement, (iii) within three (3) months after
Optionee’s termination following a change in control, or (iv) within twelve (12)
months after Optionee’s termination by reason of Optionee’s disability, the
Option, to the extent it has not been exercised by the Optionee or expired,
shall be exercisable, according to its terms, by the personal representative,
the executor or administrator of the Optionee’s estate, or any person or persons
who acquired the Option by bequest or inheritance from the Optionee,
notwithstanding any limitation placed on the exercise of the Option by the Plan
or by this Agreement, immediately in full and at any time within twelve (12)
months after the date of death of the Optionee, but in no event may the Option
be exercised later than ten (10) years from the date of grant of the Option as
set forth in paragraph 1 hereof.

 

(e) In the event the Optionee’s employment with the Corporation is terminated
following a “change in control” of the Corporation, the Optionee shall have the
right to exercise the Option, to the extent that it has not been exercised by
the Optionee or expired, immediately in full and at any time within three (3)
months after the date of termination, but in no event may the Option be
exercised later than ten (10) years after the date of grant of the Options set
forth in paragraph 1 hereof.

 

4



--------------------------------------------------------------------------------

9. Effect of Agreement on Employment Status of Optionee. The fact that the
Committee has granted the Option to the Optionee under this Agreement shall not
confer on the Optionee any right to employment with the Corporation or to a
position as an officer or an employee of the Corporation, nor shall it limit the
right of the Corporation to remove the Optionee from any position held by the
Optionee or to terminate his or her employment at any time.

 

10. Listing and Registration of Option Shares.

 

(a) The Corporation’s obligation to issue shares of Common Stock upon exercise
of the Option is expressly conditioned upon (i) the completion by the
Corporation of any registration or other qualification of such shares under any
state or federal law or regulations or rulings of any government regulatory body
or (ii) the making of such investment representations or other representations
and agreements by the Optionee or any person entitled to exercise the Option in
order to comply with the requirements of any exemption from any such
registration or other qualification of the Option Shares which the Committee
shall, in its sole discretion, deem necessary or advisable. Notwithstanding the
foregoing, the Corporation shall be under no obligation to register or qualify
the Option Shares under any state or federal law. The required representations
and agreements referenced above may include representations and agreements that
the Optionee, or any other person entitled to exercise the Option, (i) is
purchasing such shares on his or her own behalf as an investment and not with a
present intention of distribution or re-sale and (ii) agrees to have placed upon
any certificates representing the Option Shares a legend setting forth any
representations and agreements which have been given to the Committee or a
reference thereto and stating that such shares may not be transferred except in
accordance with all applicable state and federal securities laws and
regulations, and further representing that, prior to making any sale or other
disposition of the Option Shares, the Optionee, or any other person entitled to
exercise the Option, will give the Corporation notice of the intention to sell
or dispose of such shares not less than five (5) days prior to such sale or
disposition.

 

11. Adjustment Upon Change in Capitalization; Dissolution or Liquidation.

 

(a) In the event of a change in the number of shares of Common Stock outstanding
by reason of a stock dividend, stock split, recapitalization, reorganization,
merger, exchange of shares, or other similar capital adjustment, prior to the
termination of the Optionee’s rights under this Agreement, equitable
proportionate adjustments shall be made by the Committee in the number, kind,
and the Option Price of shares subject to the unexercised portion of the Option
granted under this Agreement. The adjustments to be made shall be determined by
the Committee and shall be consistent with such change or changes in the
Corporation’s total number of outstanding shares; provided, however, that no
adjustment shall change the aggregate Option Price for the exercise of the
Option granted under this Agreement.

 

5



--------------------------------------------------------------------------------

(b) The grant of the Option under this Agreement shall not affect in any way the
right or power of the Corporation or its shareholders to make or authorize any
adjustment, recapitalization, reorganization, or other change in the
Corporation’s capital structure or its business, or any merger or consolidation
of the Corporation, or to issue bonds, debentures, preferred or other preference
stock ahead of or affecting Common Stock or the rights thereof, or the
dissolution or liquidation of the Corporation, or any sale or transfer of all or
any part of the Corporation’s assets or business.

 

(c) Except upon a change in control as set forth in paragraph 6 hereof, upon the
effective date of the dissolution or liquidation of the Corporation, the Option
granted under this Agreement shall terminate.

 

12. Nontransferability. The Option granted under this Agreement shall not be
assignable or transferable except, in the event of the death of the Optionee, by
will or by the laws of descent and distribution. In the event of the death of
the Optionee, the personal representative, the executor or the administrator of
the Optionee’s estate, or the person or persons who acquired by bequest or
inheritance the right to exercise the Option may exercise the unexercised Option
or a portion thereof, in accordance with the terms of this Agreement, prior to
the date which is ten (10) years after the date of grant of Option as set forth
in paragraph 1 hereof.

 

13. Notices. Any notice or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
sufficiently given when delivered personally or when deposited in the United
States mail as Certified Mail, return receipt requested, properly addressed with
postage prepaid, if to the Corporation at its principal office at 2593 West
Roosevelt Boulevard, Monroe, North Carolina 28110; and, if to the Optionee to
his or her last address appearing on the books of the Employer. The Employer and
the Optionee may change their address or addresses by giving written notice of
such change as provided herein. Any notice or other communication hereunder
shall be deemed to have been given on the date actually delivered or as of the
third (3rd) business day following the date mailed, as the case may be.

 

14. Construction Controlled by Plan. This Agreement shall be construed so as to
be consistent with the Plan; and the provisions of the Plan shall be deemed to
be controlling in the event that any provision hereof should appear to be
inconsistent therewith. The Optionee hereby acknowledges receipt of a copy of
the Plan from the Corporation.

 

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid and enforceable under applicable
law, but if any provision of this Agreement is determined to be unenforceable,
invalid or illegal, the validity of any other provisions or part thereof, shall
not be affected thereby and this Agreement shall continue to be binding on the
parties hereto as if such unenforceable, invalid or illegal provision or part
thereof had not been included herein.

6



--------------------------------------------------------------------------------

16. Modification of Agreement; Waiver. This Agreement may be modified, amended,
suspended, or terminated, and any terms, representations or conditions may be
waived, but only by written instrument signed by each of the parties hereto. No
waiver hereunder shall constitute a waiver with respect to any subsequent
occurrence or other transaction hereunder or of any other provision hereof.

 

17. Captions and Headings; Gender and Number. Captions and paragraph headings
used herein are for convenience only, do not modify or affect the meaning of any
provision herein, are not a part hereof, and shall not serve as a basis for
interpretation or in construction of this Agreement. As used herein, the
masculine gender shall include the feminine and neuter, the singular number the
plural, and vice versa, whenever such meanings are appropriate.

 

18. Governing Law; Venue and Jurisdiction. Without regard to the principles of
conflicts of laws, the laws of the State of North Carolina shall govern and
control the validity, interpretation, performance, and enforcement of this
Agreement. The parties hereto agree that any suit or action relating to this
Agreement shall be instituted and prosecuted in the courts of the County of
Union, State of North Carolina, and each party hereby does waive any right or
defense relating to such jurisdiction and venue.

 

19. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Corporation, its successors and assigns, and shall be binding
upon and inure to the benefit of the Optionee, his heirs, legatees, personal
representatives, executors, and administrators.

 

20. Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties hereto and, except as otherwise
provided hereunder, there are no other agreements or understandings, written or
oral, in effect between the parties hereto relating to the matters addressed
herein.

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which taken together shall constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, has caused this instrument to be executed
in its corporate name by its Chairman and attested by its Secretary or one of
its Assistant Secretaries, and its corporate seal to be hereto affixed, all by
authority of its Board of Directors first duly given, and the Optionee has
hereunto set his or her hand and adopted as his or her seal the typewritten word
“SEAL” appearing beside his or her name, all done this the day and year first
above written.

 

AMERICAN COMMUNITY BANCSHARES, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Randy P. Helton, Chairman

 

ATTEST:

--------------------------------------------------------------------------------

            , Corporate Secretary

[CORPORATE SEAL]

 

OPTIONEE    

By:

 

 

--------------------------------------------------------------------------------

  (SEAL)    

--------------------------------------------------------------------------------

   

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF EXERCISE OF

INCENTIVE STOCK OPTION

 

  To: The Compensation Committee of the Board of Directors of

    American Community Bancshares, Inc.

 

The undersigned hereby elects to purchase                  whole shares of
Common Stock of American Community Bancshares, Inc. (the “Corporation”) pursuant
to the Incentive Stock Option granted to the undersigned in that certain
Incentive Stock Option Agreement between the Corporation and the undersigned
dated the                          day of                 ,             . The
aggregate purchase price for such Shares is $                        , which
amount is (i) being tendered herewith, (ii) will be tendered on or before
                                ,                      (cross out provision
which does not apply) in cash or in shares of the $1.00 par value Common Stock
of the Corporation. The effective date of this election shall be
                                        ,                  , or the date of
receipt of this Notice by the Corporation if later.

 

Executed this                      day of                                 ,
            , at                                     .

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(Social Security Number)

 

9